Citation Nr: 1614891	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for polymyalgia, and if so, whether service connection is warranted.  

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for recurrent prostatitis, and if so, whether service connection is warranted.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the case has since been transferred to the RO in Denver, Colorado.

In September 2014 the Board remanded this case in order to afford the Veteran a hearing before the Board.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of those proceedings is of record, as is additional evidence submitted at the hearing along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  

In May 2015 the Board remanded this case again for further development.  The case has returned to for appellate review.

The issues of new and material evidence sufficient to reopen claims for service connection for polymyalgia, chronic fatigue and prostatitis as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus did not manifest during service or within a year of separation.

2.  The evidence of record does not show that the Veteran set foot in the Republic of Vietnam or was otherwise exposed to herbicides during service. 


CONCLUSIONS OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2007 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Board has deemed a medical examination unnecessary for the claim of service connection for diabetes mellitus because there is no evidence of an in-service injury or event.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed below, the evidence does not show exposure to Agent Orange or other herbicides.   Because neither the Veteran nor the evidence of record identifies an in-service injury or event, and diabetes mellitus was not diagnosed until many years after his separation from service, a remand for a VA examination is not necessary.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted the basis of the prior determination and asked specific questions directed at identifying where and when the Veteran served.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including service records detailing the Veteran's orders.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated actual knowledge of those elements.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claim can be adjudicated based on the current record.

In May 2015 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his exposure to herbicides, attempted to obtain further treatment records from the Veteran's private doctors, and obtained VA treatment records from the Grand Junction and Vancouver VAMCs.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.


II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including  diabetes mellitus, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Although there is no presumption of herbicide exposure for any military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to certain veterans whose duties placed them on or near the perimeters of certain Thail military bases.  VBA Manual M21-1, IV.ii.1.H.5. While the M-21 Manual is generally not binding on the Board, based on the manual and supporting material it is generally presumed that herbicides were hand sprayed around the perimeter of certain identified bases in Thailand during a specific time period.  38 C.F.R. § 19.5; VBA Manual M21-1, IV.ii.1.H.5.

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.   Background

The Veteran has been diagnosed with diabetes mellitus since 2003 and maintains that the condition is resultant from exposure to herbicides during service.  Specifically the Veteran contends that his unit sprayed Agent Orange to clear foliage before clearing jungle areas and building bases and bomb storage and that it was "sprayed daily all around us."  The Veteran also contends that birth defects in his children, namely cerebral palsy, are likely related to herbicide exposure. 

No service in Vietnam is noted on the Veteran's certificate of discharge from active duty and no mention of service in Vietnam is contained in the Veteran's personnel records.  However, service records show the Veteran was deployed to a classified location.  Personnel records show the Veteran was on TDY for 127 days from April 9, 1965.  

In his initial claim for benefits in June 2003 and in supporting statements made that month the Veteran repeatedly stated that he was exposed to herbicides in Thailand while there on TDY helping set up bases.  He did not mention being in Vietnam at any point in his claim.  In August 2003 the Veteran reported being in many unidentified places that may have been in Vietnam, for anywhere from a day to 3 weeks at a time.

In October 2003 the Veteran underwent an Agent Orange registry examination.  At the time, the Veteran was noted to have no diagnosis or condition that was presumptively associated with herbicide exposure.  The examiner also noted that cerebral palsy is not a birth defect presumed to be associated with herbicide exposure.

In April 2005 the National Archives and Records Administration reported that there was no evidence in the Veteran's personnel file that he was ever in Vietnam.

At his 2015 Board hearing the Veteran reported being based in Takhli Royal Thai Air Force Base (RTAFB) while on TDY.  He also testified that he flew from there to undisclosed locations that were possibly located in Vietnam but that he did not know where.  He also testified under oath that he sold cigarettes at worksites away from the main base which he thought were likely in the Republic of Vietnam.  He brought some of the Vietnamese currency he purportedly earned with him to the hearing, which was then submitted as evidence.  

IV.   Analysis

The evidence of record does not establish that the Veteran ever set foot in the Republic of Vietnam or was otherwise exposed to herbicides.  The Veteran has never definitively stated that he was at any specific location in Vietnam, or even that he definitely set foot in Vietnam.  He has testified to being at unidentified worksites for between a day and three weeks and that he sold cigarettes to Vietnamese guards who paid him with Vietnamese currency.  However, review of the currency provided by the Veteran at his hearing indicates that several of the denominations that he supposedly obtained while in Vietnam were not in circulation until several years after the Veteran had separated from service.  Thus, the currency had to have been obtained after the Veteran's service and could not have been acquired by the Veteran under the circumstances he detailed in his testimony.  This weighs heavily against the Veteran's credibility and there is no other indication besides the Veteran's lay statements that he was ever in Vietnam.  Thus, the Board finds that there is no credible evidence of record that the Veteran ever set foot in Vietnam during service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

The Veteran has also stated that he served in Thailand and that herbicides were sprayed there while he was serving.  As noted above, the M-21 manual prescribes certain development in order to ascertain whether certain Veteran's serving in Thailand during the Vietnam Era were exposed to herbicides.  However, this development only applies to U.S. Air Force Veterans or to U.S. Army personnel who have stated that they were directly involved with perimeter security and only when there is additional credible evidence supporting such a statement.  In this case the Board finds that neither of those conditions have been met.  Therefore no further development is required.  VBA Manual M21-1, IV.ii.1.H.5.

The Veteran has stated that he was unsure what was being sprayed at the worksites but that he assumed it was a defoliant, possibly Agent Orange.  However, the Veteran has not demonstrated competency to identify such an herbicide and moreover, has not stated with any certainty that such herbicides were used.  Therefore, even if the Board found the Veteran's statements on the matter to be credible, he is not competent to identify the listed herbicides and has not done so with any certainty.  Thus, the Board finds that the Veteran was not exposed to herbicides during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

Finally, as the Veteran has not alleged and the evidence of record does not show that his diabetes mellitus manifested during service or within a year of separation, service connection is not available on a direct basis.  38 C.F.R. § 3.303.  Accordingly, service connection for diabetes mellitus is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for diabetes mellitus, type II is denied. 


REMAND

In its May 2015 decision the Board reopened the Veteran's claims for service connection for diabetes mellitus and a skin rash and remanded the claims, along with the issues of new and material evidence for chronic fatigue, polymyalgia and recurrent prostatitis and entitlement to a TDIU. The Board also instructed that the RO obtain outstanding VA treatment records and readjudicate the issues on appeal.  It appears that the RO obtained the records as instructed but did not readjudicate all of the issues that were remanded.  As such further remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the remaining issues on appeal; new and material evidence sufficient to reopen claims for service connection for polymyalgia, chronic fatigue and prostatitis and entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


